UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1977


SANDRA WILLIAMS,

                Plaintiff - Appellant,

          v.

BOARD OF EDUCATION OF PRINCE GEORGE’S COUNTY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-01231-PJM)


Submitted:   January 23, 2014             Decided:   February 19, 2014


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra Williams, Appellant Pro Se.        Robert Judah Baror, Linda
Hitt Thatcher, THATCHER LAW FIRM,         Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sandra    Williams   appeals    the    district   court’s   order

granting    summary     judgment   to      the    Defendant    in   Williams’

employment discrimination action.           We have reviewed the record

and find no reversible error. ∗         Accordingly, we affirm the final

judgment for the reasons stated by the district court at the

hearing held on July 2, 2013.              Williams v. Bd. of Educ. of

Prince George’s Cnty., No. 8:11-cv-01231-PJM (D. Md. July 3,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument   would    not   aid   the   decisional

process.

                                                                      AFFIRMED




     ∗
       In addition to challenging the district court’s rejection
of her claims on the merits, Williams also asserts that the
district court’s order should be vacated because her counsel was
ineffective.   However, a litigant in a civil action has no
constitutional or statutory right to effective assistance of
counsel. Sanchez v. U.S. Postal Serv., 785 F.2d 1236, 1237 (5th
Cir. 1986); see Pitts v. Shinseki, 700 F.3d 1279, 1284-86 (Fed.
Cir. 2012) (collecting cases recognizing rule), cert. denied,
133 S. Ct. 2856 (2013).



                                     2